Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 11/30/2020. Currently, claims 7-10, 14-15 and 21-34 are pending in the application. Claims 1-6, 11-13 and 16-20 have been cancelled.


Claim Objections

Claim 27 is objected to because of the following informalities: Where it recites “the first dielectric layer” in line 11 should be “the first interconnect structure”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 7, 21 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner et al (US 20060126313 A1).

Regarding claim 7, Figure 2 of Steiner discloses a semiconductor structure comprising: 
a first dielectric layer (3, [0057]); 
a first die (10) disposed under the first dielectric layer and having a first surface (6) facing the first dielectric layer and a second surface (30) opposite to the first surface; 
a second die (5) disposed over the first dielectric layer and having a third surface (6) facing the first dielectric layer and a fourth surface (30) opposite to the third surface; 
a first molding (3 for 10) encapsulating the first die; and 
a second molding (3 at the top layer) disposed over the first die and the first dielectric layer, wherein the first surface (6) of the first die is in contact with the first dielectric layer (3, middle one in the Figure), and the fourth surface (30 of 5) of the second die is entirely exposed through the second molding (3, top layer in the Figure), and an edge of the first dielectric layer (3, middle one) is leveled with an edge of the second molding (3, top layer).  

Regarding claim 21, Figure 2 of Steiner discloses a semiconductor structure comprising: 
a first dielectric layer (3, middle one in the Figure, [0057]); 
a first die (10) disposed under the first dielectric layer and having a first surface (6) facing the first dielectric layer and a second surface (30) opposite to the first surface; 
a second die (5) disposed over the first dielectric layer and having a third surface (6 at 5) facing the first dielectric layer, a fourth surface (30 at 5 at the top) opposite to the third surface, and a sidewall between the third surface and the fourth surface; 
a first molding (3, bottom one in the Figure) encapsulating the first die; and 
a second molding (3, top one in the Figure) disposed over the first die and the first dielectric layer, wherein the fourth surface (30 of 5 at the top of the Figure) of the second die is entirely exposed through the second molding, the sidewall of the second die (5) is partially covered by the second molding (3, top one in the Figure) and partially exposed through the second molding, and an edge of the first dielectric layer (3, middle on in the Figure) is leveled with an edge of the second molding (3, top one in the Figure).  

Regarding claim 27, Figure 2 of Steiner discloses a semiconductor structure comprising: 
a first die (10, in bottom 3) comprising a first surface (6) and a second surface (30) opposite to the first surface; 
a second die (5 in the top 3) comprising a third surface (6) facing the first die, a fourth surface (30) opposite to the third surface, and a sidewall between the third surface and the fourth surface; 
a first interconnect structure (3, middle one in the Figure) between the first surface of the first and the third surface of the second die; 

a second molding (3, top one in the Figure) encapsulating a portion of the second die, wherein the fourth surface (30 at the top of the Figure) of the second die is entirely exposed through the second molding, the sidewall of the second die (5) is partially covered by the second molding, and an edge of the first interconnect structure (3, middle one) is leveled with an edge of the second molding (3, top one in the Figure).  




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 7-10, 14-15 and 21-34 are rejected under 35 U.S.C. 103 as being obvious over Chung et al (US 20160260695 A1) in view of Kim et al (US 20130208426 A1).

Regarding claim 7, Figure 15 of Chung discloses a semiconductor structure comprising: 

a first die (130) disposed under the first dielectric layer and having a first surface (in contact with 134) facing the first dielectric layer and a second surface (131) opposite to the first surface; 
a second die (410) disposed over the first dielectric layer and having a third surface (bottom surface of 410 in the Figure 15) facing the first dielectric layer and a fourth surface opposite to the third surface (top surface of 410 in the Figure 15); 
a first molding (150) encapsulating the first die; and 
wherein the first surface of the first die

Figure 15 of Chung does not teach that a second molding disposed over the first die and the first dielectric layer, wherein the fourth surface of the second die is entirely exposed through the second molding, and an edge of the first dielectric layer is leveled with an edge of the second molding.

However, Kim is a pertinent art which teaches a semiconductor device package with reduced thickness and efficient heat dissipation ([0005]), wherein Figures 1-29 of Kim teach such package having an encapsulation (47, molding) and heat dissipation layers (27+29) over a semiconductor die (41) on a wiring substrate (21), wherein Kim teaches that the encapsulant 47 may be formed at a lower level than the top surface of the first semiconductor chip 41. The encapsulant 47 may have a profile that gradually rises toward the side surface of the first semiconductor chip 41. Kim further teaches that an edge of the molding in the encapsulating layer (47) is leveled with an edge of the wiring substrate (21, equivalent to the first dielectric layer of Chung). 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor structure of Chung with a second molding wherein the second molding disposed over the first die and the first dielectric layer, and wherein the fourth surface of the second die is entirely exposed through the second molding, and wherein an edge of the first dielectric layer is leveled with an edge of the second molding  according to the teaching of Kim in order to protect the second die from external environment and also provide a good heat dissipation ([0005] of Kim).

Regarding claim 8, Figure 15 of Chung discloses that the semiconductor structure of Claim 7, wherein the first die comprises a first sidewall (left side wall of 130 in the Figure 15) between the first surface and the second surface, and the first sidewall and the second surface (131, bottom surface) are in contact with the first molding (150).  

Regarding claim 9, Figure 15 of Chung discloses that the semiconductor structure of Claim 7, further comprising a second dielectric layer (214) under the first die, wherein the first die (130) is separated from the second dielectric layer by the first molding (150).  

Regarding claim 10, Figure 15 of Chung discloses that the semiconductor structure of Claim 9, further comprising: a first interconnect structure (110) in the first dielectric layer and electrically connected to the first die (130/135) and the second die (410); 
a second interconnect structure (210) in the second dielectric layer and electrically connected to the first interconnect structure (110); and 


 Regarding claim 14, Figure 15 of Chung in view of Kim teach that the semiconductor structure of Claim 7, wherein the second die (410) comprises a second sidewall (left/right sidewall of 410 in the Figure 15 of Chung) between the third surface and the fourth surface, and the second sidewall is partially covered by the second molding and partially exposed through the second molding (please see Figures 20-24 ok Kim).

Regarding claim 15, Figure 15 of Chung in view of Kim teach that the semiconductor structure of Claim 14, wherein a top surface of the second molding is a curved surface (please see Figures 20-24 ok Kim).  

Regarding claim 21, Figure 15 of Chung discloses a semiconductor structure comprising: 
a first dielectric layer (114+134); 
a first die (130) disposed under the first dielectric layer and having a first surface facing the first dielectric layer and a second surface opposite to the first surface; 
a second die (410) disposed over the first dielectric layer and having a third surface facing the first dielectric layer, a fourth surface opposite to the third surface, and a sidewall between the third surface and the fourth surface; and
a first molding (150) encapsulating the first die.



Chung does not teach a second molding disposed over the first die and the first dielectric layer, wherein the fourth surface of the second die is entirely exposed through the second molding, and the sidewall of the second die is partially covered by the second molding and partially exposed through the second molding, and an edge of the first dielectric layer is leveled with an edge of the second molding.  

However, Kim is a pertinent art which teaches a semiconductor device package with reduced thickness and efficient heat dissipation ([0005]), wherein Figures 1-29 of Kim teach such package having an encapsulation (47, molding) and heat dissipation layers (27+29) over a semiconductor die (41) on a wiring substrate (21), wherein Kim teaches that the encapsulant 47 may be formed at a lower level than the top surface of the first semiconductor chip 41. The encapsulant 47 may have a profile that gradually rises toward the side surface of the first semiconductor chip 41. Kim further teaches that an edge of the molding in the encapsulating layer (47) is leveled with an edge of the wiring substrate (21, equivalent to the first dielectric layer of Chung). 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor structure of Chung with a second molding wherein the second molding disposed over the first die and the first dielectric layer, and wherein the fourth surface of the second die is entirely exposed through the second molding, and wherein an edge of the first dielectric layer is leveled with an edge of the second molding  

Regarding claim 22, Figure 15 of Chung discloses that the semiconductor structure of Claim 21, wherein the first die (130) comprises a sidewall between the first surface and the second surface, and the sidewall of the first die is in contact with the first molding (150).  

Regarding claim 23, Figure 15 of Chung discloses that the semiconductor structure of Claim 21, wherein the second surface of the first die (130) is in contact with the first molding (150).  

Regarding claim 24, Figure 15 of Chung discloses that the semiconductor structure of Claim 21, further comprising a second 4dielectric layer (214) under the first die, wherein the first die (130) is separated from the second dielectric layer (214) by the first molding (150).  

Regarding claim 25, Figure 15 of Chung discloses that the semiconductor structure of Claim 24, further comprising: a first interconnect structure (110) in the first dielectric layer and electrically connected to the first die and the second die; 
a second interconnect structure (210) in the second dielectric layer and electrically connected to the first interconnect structure; and 
a conductive via (120) extending through the first molding and electrically connecting the first interconnect structure and the second interconnect structure.  



Regarding claim 26, Figure 15 of Chung in view of Kim teach that the semiconductor structure of Claim 21, wherein a top surface of the second molding is a curved surface (please see Figures 20-24 ok Kim).  

Regarding claim 27, Figure 15 of Chung discloses a semiconductor structure comprising: 
a first die (130) comprising a first surface and a second surface opposite to the first surface; 
a second die (410) comprising a third surface facing the first die, a fourth surface opposite to the third surface, and a sidewall between the third surface and the fourth surface; 
a first interconnect structure (110) between the first surface of the first and the third surface of the second die; and
a first molding (150) encapsulating the first die.

Chung does not teach a second molding encapsulating a portion of the second die, wherein the fourth surface of the second die is entirely exposed through the second molding, and the sidewall of the second die is partially covered by the second molding, and an edge of the first interconnect structure is leveled with an edge of the second molding.

However, Kim is a pertinent art which teaches a semiconductor device package with reduced thickness and efficient heat dissipation ([0005]), wherein Figures 1-29 of Kim teach such package having an encapsulation (47, molding) and heat dissipation layers (27+29) over a semiconductor die (41) on a wiring substrate (21), wherein Kim teaches that the encapsulant 47 may be formed at a lower level than the top surface of the first semiconductor chip 41. The encapsulant 47 may have a profile that gradually rises toward the side surface of the first 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor structure of Chung with a second molding wherein the second molding disposed over the first die and the first dielectric layer, and wherein the fourth surface of the second die is entirely exposed through the second molding, and wherein an edge of the first interconnect structure is leveled with an edge of the second molding  according to the teaching of Kim in order to protect the second die from external environment and also provide a good heat dissipation ([0005] of Kim).

Regarding claim 28, Figure 15 of Chung discloses that the semiconductor structure of Claim 27, further comprising a conductive pad (136) disposed within the first surface of the first die, wherein the first die is electrically coupled to the first interconnect structure (110) through the conductive pad.  

Regarding claim 29, Figure 15 of Chung discloses that the semiconductor structure of Claim 27, further comprising a conductive bump (420) disposed between the second die (410) and the first interconnect structure (110), wherein the second die is electrically coupled to the first interconnect structure through the conductive bump.  



Regarding claim 30, Figure 15 of Chung in view of Kim teach that the semiconductor structure of Claim 29, wherein the second molding encapsulates the conductive bump (please see Figures 20-24 ok Kim).  

Regarding claim 31, Figure 15 of Chung discloses that the semiconductor structure of Claim 27, further comprising a second interconnect structure (210) under the first die (130), wherein the first die (130) is separated from the second interconnect structure (210) by the first molding (150).  

Regarding claim 32, Figure 15 of Chung discloses that the semiconductor structure of Claim 31, further comprising a conductive via (120) extending through the first molding (150) and electrically connecting the first interconnect structure (110) and the second interconnect structure (210).  

Regarding claim 33, Figure 15 of Chung discloses that the semiconductor structure of Claim 31, further comprising a conductor electrically coupled to the second interconnect structure.  

Regarding claim 34, Figure 15 of Chung in view of Kim teach that the semiconductor structure of Claim 27, wherein a top surface of the second molding is a curved surface (please see Figures 20-24 ok Kim).


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 7-10, 14-15 and 21-34, filed on 11/30/2020 as recited in pages 6-7, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.



Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
01/13/2021